      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   WAYLAND COLLINS, et al.                                              CIVIL ACTION


   VERSUS                                                               NO. 18-7465


   JOHN C. BENTON, et al.                                               SECTION: “G”(5)



                                    ORDER AND REASONS

      Before the Court is Defendants John C. Benton d/b/a Q & M Motor Transports, Mark Ingle,

and Northland Insurance Company’s (collectively, “Defendants”) “Motion to Stay Proceedings

or, in the Alternative, Motion to Continue Trial.”1 In the motion, Defendants request that this

Court stay the entire case pending the outcome of an alleged ongoing criminal investigation.2

Alternatively, Defendants request that this Court continue the trial of this matter until the criminal

investigation has concluded.3 Plaintiffs Wayland Collins, Candy Kelly, and Alvin Polk

(collectively, “Plaintiffs”) oppose the motion.4 Having considered the motion, the memorandum

in support and in opposition, the arguments made during oral argument, the record, and the

applicable law, the Court denies the motion.

                                          I. Background

      On August 7, 2018, Plaintiffs filed a complaint against Defendants in this Court, seeking



       1
           Rec. Doc. 109.
       2
           Rec. Doc. 109-1 at 10.
       3
           Id. at 10–11.
       4
           Rec. Doc. 113.


                                                  1
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 2 of 18




recovery for injuries and property damages Plaintiffs allegedly sustained in an automobile

accident.5 According to the Complaint, on August 9, 2017, Plaintiff Wayland Collins was

operating a vehicle on Interstate 10 and, while exiting onto Interstate 510, collided with an 18-

wheeler driven by Defendant Mark Ingle.6 Plaintiffs allege that Defendant Mark Ingle was turning

onto Interstate 510 and negligently misjudged his clearance, resulting in the motor vehicle

incident at issue.7 Plaintiffs further allege that Defendant Mark Ingle was cited for an “improper

lane change.”8 Plaintiffs bring a negligence claim against Defendant Mark Ingle and Defendant

Q & M Transport, who is allegedly Defendant Mark Ingle’s principal under the doctrine of

respondeat superior.9 Plaintiffs also bring claims against Defendant Northland Insurance

Company, who purportedly insured the 18-wheeler operated by Defendant Mark Ingle.10

      On November 13, 2018, the Court issued a Scheduling Order setting this case for trial on

October 21, 2019.11 On June 11, 2019, approximately 10 months after the filing of the Complaint,

all parties jointly moved for a continuance of the October 21, 2019 trial date and accompanying

deadlines because all of the Plaintiffs had recently undergone surgery and were in the process of

being treated by several physicians.12 On June 17, 2019, this Court granted the parties’ request




       5
           Rec. Doc. 1 at 3.
       6
           Id.
       7
           Id.
       8
           Id. at 4.
       9
           Id. at 5.
       10
            Id.
       11
            Rec. Doc. 17.
       12
            Rec. Doc. 23.


                                                2
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 3 of 18




because Plaintiffs appeared to not have reached maximum medical recovery at that time.13

Thereafter, the Court issued a new Scheduling Order setting this case for trial on January 27,

2020.14

      On July 19, 2019, Defendants filed a Motion for Leave of Court to File Counterclaim,

seeking leave of Court to file a fraud claim against Plaintiffs,15 and a Motion for Leave of Court

to File Supplemental and Amending Answer and Affirmative Defenses, seeking to amend their

Answer to assert the affirmative defense of conspiracy to commit fraud.16 These motions were

referred to the Magistrate Judge for decision pursuant to Local Rule 72.1. Plaintiffs opposed both

motions.17 On August 21, 2019, the Magistrate Judge denied the Motion for Leave of Court to

File Counterclaim, finding that Defendants had not pleaded fraud with particularity.18 The

Magistrate Judge granted Defendants leave to amend the Answer to conform the pleading to the

evidence developed during the course of discovery, including the following allegations: (1)

Plaintiffs conspired to stage the alleged subject accident and that the alleged subject accident in

this case was intentionally caused and/or staged by the Plaintiffs, and that Plaintiffs suffered no

injury due to the fault of the Defendants; (2) certain Plaintiffs were in cellphone contact with

Cornelius Garrison, Raphus Adams, and Ryan Harris within the hours after the alleged accident

and that these three individuals are former and/or current clients of Plaintiffs’ counsel in this




          13
               Rec. Doc. 25.
          14
               Rec. Doc. 27.
          15
               Rec. Doc. 31.
          16
               Rec. Doc. 32.
          17
               Rec. Doc. 43.
          18
               Rec. Doc. 50 at 1.


                                                3
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 4 of 18




matter in cases involving alleged accidents similar to those alleged in this matter; (3) Garrison’s

cellphone number has appeared on several other Plaintiffs’ phone records near the time of their

respective alleged accidents in over 20 different cases; (4) Plaintiff Polk was in cellphone contact

with Plaintiffs’ counsel’s fiancé, Sean Alfortish, approximately one hour before the alleged

subject accident; and (5) Mr. Alfortish is a principal of Total Medical Concepts, LLC., a third-

party funding company that is the guarantor on several Health Claim Forms submitted by medical

providers who treated Plaintiffs, Collins and Polk, for their alleged injuries resulting from this

alleged accident and which operates out of the building located at 525 Clay Street in Kenner,

Louisiana, the same address used by counsel for Plaintiffs at the time this lawsuit was filed.19

Neither party sought review of the Magistrate Judge’s ruling by this Court.

      On October 16, 2019, Plaintiffs filed a motion requesting an extension of Plaintiffs’ October

10, 2019 expert report deadline.20 On October 28, 2019, Defendants filed an opposition to the

motion.21 On November 1, 2019, Plaintiffs filed a reply brief in further support of the motion.22

On November 15, 2019, the Court denied Plaintiffs’ motion because Plaintiffs had not

demonstrated that there was good cause to extend the expert report deadline.23

      On November 26, 2019, Defendants filed the instant motion requesting that the case be

stayed pending the outcome of an ongoing criminal investigation.24 The same day, Plaintiffs filed




       19
            Id. at 2.
       20
            Rec. Doc. 56.
       21
            Rec. Doc. 57.
       22
            Rec. Doc. 64.
       23
            Rec. Doc. 75.
       24
            Rec. Doc. 109.


                                                 4
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 5 of 18




an opposition to the motion.25 On December 3, 2019, with leave of Court, Plaintiffs filed a

supplemental memorandum in further opposition to the motion.26 On December 3, 2019, the

Court granted an expedited hearing on the motion, and set the motion for oral argument on

December 4, 2019 at 10:00 a.m.27

                                     II. Parties’ Arguments

A.    Defendants’ Arguments in Support of the Motion

      In the instant motion, Defendants request that this Court stay the entire case pending the

outcome of an ongoing criminal investigation.28 Alternatively, Defendants request that this Court

continue the trial of this matter until the criminal investigation has concluded.29

      Defendants assert that they “have become aware of more than 30 other accidents with

similar factual scenarios to the accident at issue.”30 According to Defendants, “[e]ach of these

accidents involves an 18-wheeler and an alleged side-swipe or impact while the 18-wheeler was

changing lanes.”31 Defendants contend that “[i]n many of the cases, the truck driver is unaware

that he/she was allegedly involved in an accident.”32 Defendants aver that Mark Ingle was

similarly unaware that his 18-wheeler impacted the vehicle driven by Plaintiff Wayland Collins.33


       25
            Rec. Doc. 113.

       26
            Rec. Doc. 128.
       27
            Rec. Docs. 131, 133.
       28
            Rec. Doc. 109-1 at 10.
       29
            Id. at 10–11.
       30
            Id. at 2.
       31
            Id.
       32
            Id.
       33
            Id.


                                                 5
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 6 of 18




      Defendants cite cellphone records obtained in this matter, showing that within hours of the

accident, Plaintiff Wayland Collins was in contact with Cornelius Garrison, Raphus Adams and

Ryan Harris, all of whom were allegedly involved in accidents similar to the accident in question,

and who also are current or former clients of Plaintiffs’ counsel, Vanessa Motta.34 Additionally,

Defendants assert that Plaintiff Alvin Polk spoke to Vanessa Motta’s fiancé, Sean Alfortish,

approximately one hour before the accident.35

      Defendants argue that “[t]his information, at a minimum, casts suspicion over the

allegations made by [P]laintiffs in this matter.”36 Defendants contend that “[i]t is illogical and

beyond coincidence that [P]laintiffs in this matter were involved in almost identical accidents to

[P]laintiffs involved in numerous other alleged accidents, including plaintiffs in other cases with

whom Collins spoke repeatedly within a short time after the accident in question.”37 Moreover,

Defendants assert that it “is not credible that all of these individuals who are acquainted with one

another were injured in accidents which occurred in almost exactly the same manner.”38

“Defendants submit that the accident in question did not occur as alleged by [P]laintiffs and

believe that the accident was staged and instigated by [P]laintiffs.”39

      In support, Defendants cite eight cases involving similar factual allegations that were stayed

by district judges in the Eastern District of Louisiana pending an ongoing criminal investigation.40


       34
            Id. at 2–4.
       35
            Id. at 4.
       36
            Id. at 6.
       37
            Id.
       38
            Id.
       39
            Id.
       40
            Id. at 7–8.


                                                 6
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 7 of 18




Defendants assert that five individuals have been charged in the Eastern District of Louisiana

with a conspiracy “to devise a scheme and artifice to defraud and to obtain money and property

from insurance companies and interstate trucking companies by means of materially false and

fraudulent pretenses, representations, and promises, by use of interstate wire transmissions, in

violation of Title 18, United States Code, Section 1343.”41 On information and belief, Defendants

assert that the investigation by the United States Attorney for the Eastern District of Louisiana is

ongoing.42

      Defendants assert that it would be prejudicial for this case to proceed to trial pending the

outcome of the criminal investigation.43 According to Defendants “[t]he ongoing criminal

investigation encompasses persons who may be called as witnesses at the trial of this matter, as

well as counsel for plaintiffs.”44 Additionally, “[i]f a criminal investigation concludes that these

accidents are staged and that [P]laintiffs are guilty of fraud,” Defendants contend that “allowing

this case to move forward to judgment could result in prejudice to [D]efendants.”45 Therefore,

Defendants assert that “it is in the best interest of the parties, the court and the public to stay this

proceeding pending the conclusion of the criminal investigation.”46 Alternatively, Defendants

request that this Court continue the trial of this matter until the criminal investigation has

concluded.47


        41
             Id. at 9 (citing United States of America v. Damian K. Lebeaud, et al, Criminal Action No. 19-219).
        42
             Id. at 10.
        43
             Id.
        44
             Id.
        45
             Id.
        46
             Id.
        47
             Id. at 10–11.


                                                          7
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 8 of 18




B.    Plaintiffs’ Arguments in Opposition of the Motion

      In opposition, Plaintiffs assert that the motion should be denied because it is based on

“conclusory allegations, scandalous insinuations, and tenuous and unsubstantiated connections

between members of the New Orleans East community.”48 According to Plaintiffs, “Defendants

attempt to turn basic friendships, business relationships, and other common acquaintances and

coincidences within a tight-knit community into something sinister.”49 Plaintiffs contend that

“[d]efense counsel has personally acted in bad faith in the filing of this Motion and attaching

cases that have no nexus of relationship to this case whatsoever and has made allegations which

should be sanctioned to the highest degree possible by this Honorable Court.”50 Plaintiffs argue

that “Defendant makes conclusory allegations but fails to tie in any factual or credible

evidence . . . about this accident which would require the draconian measure of allowing a Stay

less then [sic] two months prior to trial.”51

      Plaintiffs assert that there is no connection between the cases that have been stayed and this

pending case.52 According to Plaintiffs, the only fraud “involved in this case is from the

Defendants who have placed numerous frivolous defenses in this matter and done all they can to

avoid their liability and culpability in this matter.”53 Plaintiff contends that the claimants involved

in other trucking collisions are irrelevant and immaterial to the claims in this case.54 Plaintiffs


        48
             Rec. Doc. 113 at 1–2.
        49
             Id. at 2.
        50
             Id. at 4.
        51
             Id. at 5.
        52
             Id. at 7.
        53
             Id. at 8.
        54
             Id. at 10.


                                                  8
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 9 of 18




argue that these unrelated acts are insufficient to state a claim of fraud.55

      Additionally, Plaintiffs assert that the fact that Wayland Collins is an acquaintance of

Raphus Adams, Ryan Harris, and Cornelius Garrison has no bearing on the claims pending before

this Court.56 Plaintiffs contend that Defendants should not be rewarded for speculating on the

nature of these relationships and phone conversations.57 Plaintiffs note that during Wayland

Collins’ deposition, Defendants did not ask Mr. Collins any questions about these relationships

or the phone calls with these individuals.58 Moreover, Plaintiffs assert that Plaintiff Alvin Polk is

an acquaintance of Sean Alfortish, and he contacted Mr. Alfortish on the day of the accident to

obtain the phone number of a lawyer who is representing Mr. Polk in an unrelated matter.59 To

support this assertion, Plaintiffs point to phone records showing that Mr. Polk called the attorney

immediately after the phone conversation with Mr. Alfortish.60 Plaintiffs assert that “the defense

is making a concerted attack against minority clients and alleging that they are guilty by

association that they have been involved in an auto accident so there must be fraud!”61 Because

there is no proof of fraud on the part of Plaintiffs in this case, Plaintiffs argue that the motion to

stay should be denied.62




       55
            Id. at 11.
       56
            Id. at 11–13.
       57
            Id. at 12.
       58
            Id. at 12, 14.
       59
            Id. at 15.
       60
            Id.
       61
            Id. at 17.
       62
            Id. at 19.


                                                  9
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 10 of 18




C.    Plaintiffs’ Arguments in Further Opposition of the Motion

      Plaintiffs filed the supplemental opposition to clarify that Plaintiffs also oppose

Defendants’ request that the trial be continued.63

                                                 III. Legal Standard

A.      Legal Standard on a Motion to Stay

        There is no question that a district court has inherent power to “control the disposition of

the causes on its docket with economy of time and effort for itself, for counsel, and for litigants,”64

and that this authority includes the district court’s wide discretion to grant a stay in a pending

matter.65 When “the interests of justice seem[] to require such action,” a court may exercise its

discretion to stay civil proceedings, postpone discovery, or impose protective orders and

conditions.66 Although it is not required to do so, a district court “may stay a civil proceeding

during the pendency of a parallel criminal proceeding,”67 or “until the criminal case or the

likelihood of a criminal case is ended.”68 Therefore, although “[t]he simultaneous prosecution of

civil and criminal actions is generally unobjectionable,”69 a stay of a pending civil action may be

appropriate “when there is a real and appreciable risk of self-incrimination.”70


        63
             Rec. Doc. 128.

        64
             Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
        65
             In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990).
        66
          United States v. Kordel, 397 U.S. 1, 12 n.27 (1970); see also Mayo v. Tri-Bell Indus., 787 F.2d 1007,
        1012 (5th Cir. 1986).

        67
             S.E.C. v. First Fin. Grp. of Tex., Inc., 659 F.2d 660, 668 (5th Cir. 1981).
        68
          DeLeon v. City of Corpus Christi, 488 F.3d 649, 655 (5th Cir. 2007) (citing Wallace v. Kato, 549 U.S.
        384, 394 (2007) (citing Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 730 (1996))).

        69
             First Fin. Grp., 659 F.2d at 667.
        70
             Kordel, 391 U.S. at 8–9.


                                                           10
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 11 of 18




        Whether to stay a civil action pending resolution of a related criminal proceeding is a

matter left to the court’s discretion,71 and the Fifth Circuit has determined that such a stay may

be warranted where “special circumstances” exist such that a party would suffer substantial and

irreparable prejudice otherwise.72 The “mere possibility of prejudice” to the criminal defendant

arising from discovery in the civil case does not necessarily warrant a stay.73 The burden to show

that a stay is warranted rests on the movant,74 and in determining whether a civil action should be

stayed due to a criminal matter, courts within the Fifth Circuit have looked to six factors.75 These

factors are:

        1.          The extent to which the issues in the criminal case overlap with those presented in

                    the civil case;

        2.          The status of the criminal case, including whether the defendant has been indicted;

        3.          The private interests of the plaintiff in proceeding expeditiously, weighed against

                    the prejudice to the plaintiff caused by the delay;

        4.          The private interests of and burden on the defendant;

        5.          The interests of the courts; and




        71
             Id. at 12 n.27.
        72
             First Fin. Grp., 659 F.2d at 668; see also United States v. Little Al, 712 F.2d 133, 136 (5th Cir. 1983).
        73
             In re Ramu Corp., 903 F.2d at 320.
        74
          Ruiz v. Estelle, 666 F.2d 854, 856 (5th Cir. 1982); Drummond v. Fulton Cty. Dep’t of Family & Children’s
        Servs., 532 F.2d 1001, 1002 (5th Cir. 1976).

        75
          See Tajonera v. Black Elk Energy Offshore Operations, LLC, No. 13-366, 2015 WL 893447, at *9 (E.D.
        La. Mar. 2, 2015) (Brown, J.) (citing Alcala v. Tex. Webb Cty., 625 F.Supp.2d 391, 399 (S.D. Tex. 2009)
        (collecting district court cases within the Fifth Circuit applying this test); see also Lebouef v. Global X-Ray
        and Testing Corp., No. 07-5755, 2008 U.S. Dist. LEXIS 6470, at *4 (E.D. La. Jan. 29, 2008) (Barbier, J.)
        (“To determine whether special circumstances exist, the court must ‘balance the competing constitutional
        and procedural interests of the parties,’ as illustrated through the six-factor test . . . .”) (citation omitted)).


                                                           11
     Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 12 of 18




       6.          The public interest.76

B.    Legal Standard on a Motion to Continue Trial

      Federal district courts have the inherent power to enforce their scheduling orders.77 Federal

Rule of Civil Procedure 16(b) provides that a scheduling order “may be modified only for good

cause and with the judge’s consent.”78 “The good cause standard requires the ‘party seeking relief

to show that the deadlines cannot reasonably be met despite the diligence of the party needing the

extension.’”79 In deciding whether to grant a continuance, the Court’s “judgment range is

exceedingly wide,” for it “must consider not only the facts of the particular case but also all of

the demands on counsel’s time and the court’s.”80 Simply put, whether to grant or deny a

continuance is within the sound discretion of the trial court.81

                                                   IV. Analysis

       In the motion, Defendants request that this Court stay the entire case pending the outcome

of an ongoing criminal investigation.82 Alternatively, Defendants request that this Court continue

the trial of this matter until the criminal investigation has concluded.83 Plaintiffs oppose both



       76
            Id. (internal citation omitted).
       77
         See Flaska v. Little River Marine Const. Co., 389 F.2d 885, 887 n.3 (5th Cir. 1968) (citing Link v. Wabash
       R. Co., 370 U.S. 626, 630 (1962)); see also Finisar v. DirecTV Group, Inc., 424 F. Supp. 2d 896, 899 (E.D.
       Tex. 2006).

       78
            Fed. R. Civ. P. 16(b)(4).
       79
          Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003) (quoting S&W Enterprises, L.L.C.
       v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 535 (5th Cir. 2003)); 6A Charles Alan Wright et al.,
       Federal Practice and Procedure § 1522.1 (2d ed. 1990)).
       80
            Streber v. Hunter, 221 F.3d 701, 736 (5th Cir. 2000) (internal citations omitted).
       81
            United States v. Alix, 86 F.3d 429, 434 (5th Cir. 1996).
       82
            Rec. Doc. 109-1 at 10.
       83
            Id. at 10–11.


                                                          12
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 13 of 18




requests.84 Therefore, the Court will address each of these issues in turn.

A.      Whether Defendants Have Established that a Stay is Warranted

        As discussed above, courts analyze six factors to determine whether a civil action should

be stayed due to a criminal matter. The Court addresses each of these factors to determine whether

a stay is appropriate in this case.

        1.          Extent of Overlap between Civil and Criminal Cases

        Where there exists overlap between the civil and criminal proceedings, courts often feel

compelled to grant a stay.85 Indeed, some courts have found that “the similarity of the issues in

the underlying civil and criminal actions is considered the most important threshold issue in

determining whether to grant a stay.”86 Overlap between the civil and criminal proceedings is an

important factor specifically because such overlap increases the risk of a defendant’s self-

incrimination in civil proceedings.87

        Defendants seek a stay of this matter because they contend that a criminal investigation

by the U.S. Attorney’s Office into allegedly fraudulent motor vehicle claims is ongoing.88

According to Defendants, they “have become aware of more than 30 other accidents with similar

factual scenarios to the accident at issue.”89 Defendants assert that five individuals have been

charged in the Eastern District of Louisiana with a conspiracy “to devise a scheme and artifice to




        84
             Rec. Doc. 113.
        85
             Id. (internal citation omitted).
        86
             Id. (quoting Dominguez v. Hartford Fin. Servs. Grp., 530 F.Supp.2d 902, 906–07 (S.D. Tex. 2008)).
        87
             Id. (internal citation omitted).
        88
             Rec. Doc. 109-1 at 2.
        89
             Id. at 2.


                                                        13
     Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 14 of 18




defraud and to obtain money and property from insurance companies and interstate trucking

companies by means of materially false and fraudulent pretenses, representations, and promises,

by use of interstate wire transmissions, in violation of Title 18, United States Code, Section

1343.”90 On information and belief, Defendants assert that the investigation by the United States

Attorney for the Eastern District of Louisiana is ongoing.91 However, Defendants present no

evidence to show that Plaintiffs are under investigation by the U.S. Attorney’s Office or that

Plaintiffs are associated in any way with the defendants in the pending criminal case.

      As support for the instant motion, Defendants rely primarily on phone records showing that

within hours of the accident, Plaintiff Wayland Collins was in contact with Cornelius Garrison,

Raphus Adams and Ryan Harris, all of whom were allegedly involved in accidents similar to the

accident in question, and who also are current or former clients of Plaintiffs’ counsel, Vanessa

Motta.92 Additionally, Defendants assert that Plaintiff Alvin Polk spoke to Vanessa Motta’s

fiancé, Sean Alfortish, approximately one hour before the accident.93 Defendants argue that

“[t]his information, at a minimum, casts suspicion over the allegations made by [P]laintiffs in this

matter.”94 Defendants contend that “[i]t is illogical and beyond coincidence that [P]laintiffs in

this matter were involved in almost identical accidents to [P]laintiffs involved in numerous other

alleged accidents, including plaintiffs in other cases with whom Collins spoke repeatedly within




       90
            Id. at 9 (citing United States of America v. Damian K. Lebeaud, et al, Criminal Action No. 19-219).
       91
            Id. at 10.
       92
            Id. at 2–4.
       93
            Id. at 4.
       94
            Id. at 6.


                                                        14
      Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 15 of 18




a short time after the accident in question.”95 Defendants do not offer any evidence to show that

Plaintiffs or any of the aforementioned individuals are under investigation by the U.S. Attorney’s

Office. Speculation and conjecture are insufficient to meet Defendants’ burden of showing an

overlap between this civil proceeding and any alleged criminal investigation. Therefore, this

factor does not weigh in favor of granting a stay.

        2.         Status of Criminal Proceedings

        Generally, a stay of a civil case is most appropriate when a party to the civil action has

already been indicted for the same conduct.96 Here, Defendants have not presented any evidence

to show that the plaintiffs in this case are being investigated by the U.S. Attorney’s Office.

Defendants merely speculate that Plaintiffs could be implicated in the investigation because on

the date of the accident they communicated with other individuals who were involved in similar

accidents and may be implicated in criminal conduct. At this time, neither Plaintiffs nor their

counsel have been indicted for conduct at issue in this litigation. Additionally, the U.S. Attorney

has not attempted to intervene in this case or moved to stay these proceedings. Thus, this factor

weighs against the grant of a stay.

        3.         Plaintiffs’ Interest

        Defendants assert that it would be prejudicial for this case to proceed to trial pending the

outcome of the criminal investigation because that investigation involves individuals who may

be called as witnesses to testify at trial and Plaintiffs’ counsel.97 Plaintiffs contend that they would

be prejudiced by an indeterminate delay because they are entitled to a speedy resolution of this



        95
             Id.
        96
             See Tajonera, 2015 WL 893447, at *9 (internal citation omitted).
        97
             Rec. Doc. 109-1 at 10.


                                                         15
     Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 16 of 18




matter and their chances of recovery will decrease if they are forced to wait until the criminal

investigation has been resolved before pursuing this civil action.98 Defendants’ requested stay

presents a high risk of prejudice to Plaintiffs, who have a strong interest in resolution of this

matter. At this point, it is unclear whether Plaintiffs are implicated in any criminal investigation,

how long any criminal proceedings may last, and when the proceedings may be resolved.

Therefore, this factor does not weigh in favor of granting a stay.

       4.         Defendant’s Interest

       According to Defendants, allowing this case to move forward to judgment could prejudice

Defendants if a criminal investigation concludes that these accidents are staged and that Plaintiffs

are guilty of fraud.99 Defendants do not explain how they would be prejudiced if this case

proceeds to judgment. If Plaintiffs were in fact found guilty of fraud arising from conduct in this

case, Defendants may be able to recover any judgment rendered in favor of Plaintiffs as restitution

in the criminal case. However, Defendants would bear the expense of trial, and recovery of the

full amount of any judgment via restitution may not be guaranteed. Thus, this factor may be

neutral or weigh slightly in favor of granting a stay.

       5.         The Court’s Interest

       The Court has interests in judicial economy and expediency.100 “Further, before granting

a stay pending the resolution of another case, the court must carefully consider the time

reasonably expected for resolution of the ‘other case,’ in light of the principle that ‘stay orders

will be reversed when they are found to be immoderate or of an indefinite duration.’”101


       98
            Rec. Doc. 113 at 4.
       99
            Rec. Doc. 109-1 at 10.
       100
             See Tajonera, 2015 WL 893447, at *10 (internal citation and quotation marks omitted).
       101
             Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983) (quoting McKnight v. Blanchard,
                                                       16
     Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 17 of 18




       The Court has an interest in moving this case forward in an efficient manner. It is possible

that any criminal proceedings could last for an extended period of time, thus delaying the efficient

administration of the Court’s docket. Moreover, because Defendants have only speculated that

Plaintiffs could be implicated by this criminal investigation and present no evidence to show that

they are actually being investigated by the U.S. Attorney’s Office, the Court’s interests are best

served by proceeding with the instant action. Therefore, this factor does not weigh in favor of

granting a stay.

       6.         The Public Interest

       Although the public interest in law enforcement sometimes weighs in favor of prioritizing

criminal proceedings over civil matters,102 the public also has an interest in the prompt resolution

of civil cases. Here, it does not appear that the public interest would be disserved by moving

forward with the civil case, and Defendants have not offered any specific reason as to why the

public has an interest in staying the civil case pending the outcome of any criminal proceeding.

Plaintiffs and their counsel have the right to a presumption of innocence until they are proven

guilty beyond a reasonable doubt at a criminal trial. Thus, this factor also weighs against a stay.

       Based on the foregoing, the Court denies the instant motion because five factors weigh

against staying this civil action, and only one factor is neutral or weighs slightly in favor of

granting a stay.

B.     Whether Defendants Have Established that a Continuance of the Trial is Warranted

      As an alternative ground for relief, Defendants request that this Court continue the trial of




       607 F.2d 477, 479 (5th Cir. 1982) (vacating an indefinite and protracted stay where the court had not
       weighed competing interests in ordering the stay)).
       102
             See Campbell v. Eastland, 307 F.2d 478, 487 (5th Cir. 1962).


                                                        17
     Case 2:18-cv-07465-NJB-MBN Document 150 Filed 12/11/19 Page 18 of 18




this matter until the criminal investigation has concluded.103 However, Defendants have not

shown that good cause exists to warrant an indefinite continuance of the trial date. As discussed

above, Defendants present no evidence to show that Plaintiffs are under investigation by the U.S.

Attorney’s Office or that Plaintiffs are associated in any way with the defendants in the pending

criminal case. Therefore, because Defendants have not shown that the criminal investigation even

implicates the parties involved in this case, Defendants have not demonstrated that the trial date

should be continued until the criminal investigation has concluded.

                                         V. Conclusion

       Based on the foregoing, the Court denies the motion to stay because five factors weigh

against staying this civil action, and only one factor is neutral or weighs slightly in favor of

granting a stay. Additionally, Defendants have not demonstrated good cause to continue the trial

of this matter. Accordingly,

        IT IS HEREBY ORDERED that Defendants John C. Benton d/b/a Q & M Motor

 Transports, Mark Ingle, and Northland Insurance Company’s “Motion to Stay Proceedings or,

 in the Alternative, Motion to Continue Trial”104 is DENIED.

                                     11th day of December, 2019.
       NEW ORLEANS, LOUISIANA, this _____



                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       103
             Rec. Doc. 113 at 10–11.
       104
             Rec. Doc. 109.


                                               18
